Per Curiam.
This is an appeal from a summary judgment of no cause of action.
The parties herein entered into an agreement in September, 1966 whereby plaintiff paid $10,000 and was to receive 20% of the capital stock of Prosser’s Dining and Cocktail Lounge, Inc. all of which stock was at that time owned by Earl T. Prosser. As security for the $10,000, plaintiff took a note signed by the three individual defendants. The agreement also contained an option clause by which either party could require resale of the 20% stock interest from plaintiff to defendant, half on August 1, 1967, with the $5,000 to be paid within 12 months, and half on May 1, 1968, the remaining $5,000 to be paid within nine months.
On May 3,1967, plaintiff filed this action in circuit court seeking return of his $10,000. In essence, he alleged that defendants did not have a state liquor license, and that therefore the agreement was without consideration or had been breached. He also sought to recover $10,000 on the note from the individual defendants and on a claim of unjust enrichment against the corporate defendant.
Defendants countered with a motion for summary judgment based on the terms of the agreement. The trial judge granted the motion, referring to the op*166tion agreement and stating that “the action has been instituted prematurely”.
There are two possible ways that the option agreement could render this suit “premature” when filed: (a) if the option itself were the whole contract, then there could be no breach of contract before the first option date, August 1, 1967; (b) if the option represented stipulated damages for breach, then that method could be found by the court to be binding on the parties. However, it is obvious from a reading of the agreement that neither possibility was in fact the case. The agreement was for purchase of part of a business, and was intended to be effective from its signing in September, 1966; it could be breached in May, 1967, and plaintiff is entitled to a trial on that issue. The option agreement makes no reference to breach or stipulated damages; it could be exercised by either party at his sole discretion and was obviously intended to allow either party to terminate the deal if it proved unsatisfactory, for whatever reason.
It has been suggested that the exercise of the options would make this case moot by this time. However, $10,000 awarded to plaintiff as of May, 1967, could be substantially more valuable than $10,-000 paid under the option agreement ($5,000 as late as August, 1968, and the remaining $5,000 as late as February, 1969).
Reversed and remanded for trial. Costs to appellant.